           Case 5:19-cv-00974-FB Document 218 Filed 10/26/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

BAE SYSTEMS RESOLUTION INC.,                      )
ET AL.,                                           )
                                                  )
       Plaintiffs,                                )
                                                  )
V.                                                )      CIVIL ACTION NO. SA-19-CA-0974-FB
                                                  )
MISSION TRANSPORT, LLC; ET AL.,                   )
                                                  )
       Defendants.                                )

        ORDER GRANTING PLAINTIFFS’ AND DEFENDANTS BAKER HUGHES,
     A GE COMPANY, LLC AND BAKER HUGHES OILFIELD OPERATIONS, LLC’S
                JOINT MOTION TO DISMISS WITH PREJUDICE

       Before the Court is Plaintiffs’ and Defendants Baker Hughes, A GE Company, LLC, and Baker

Hughes Oilfield Operations, LLC’s Joint Motion to Dismiss With Prejudice. (Docket no. 217). After

consideration, the Court is of the opinion that the motion should be granted.

       IT IS THEREFORE ORDERED that Plaintiffs’ and Defendants Baker Hughes, A GE Company,

LLC, and Baker Hughes Oilfield Operations, LLC’s Joint Motion to Dismiss With Prejudice (docket

no. 217) is GRANTED such that plaintiffs’ claims against defendants Baker Hughes, A GE Company,

LLC, and Baker Hughes Oilfield Operations, LLC are DISMISSED WITH PREJUDICE. Plaintiffs’

claims against all other remaining defendants continue to be pending for disposition.

       It is so ORDERED.

       SIGNED this 26th day of October, 2020.


                                       _________________________________________________
                                       FRED BIERY
                                       UNITED STATES DISTRICT JUDGE
